PER CURIAM.
The order of the trial court holding that Section 627.7262, Florida Statutes (1977), is constitutional is reversed. Markert v. Johnston, 367 So.2d 1003 (Fla.1978); Aubry v. Larson, 368 So.2d 1289 (Fla.1979); Entenmann’s Bakery of Fla., Inc. v. Loughlin, 368 So.2d 1291 (Fla.1979); Mills v. Allstate Insurance Company, 369 So.2d 674 (Fla.1979); Aetna Casualty & Surety Co. v. Beane, 368 So.2d 1292 (Fla.1979); Chervony v. Nationwide Mutual Ins. Co., 368 So.2d 1284 (Fla.1979).
This case is remanded to the trial court for further proceedings not inconsistent herewith.
Reversed and remanded.